Order filed April 2, 2020




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00774-CV
                                   ____________

           GILCHRIST COMMUNITY ASSOCIATION, Appellant

                                        V.

                COUNTY OF GALVESTON, TEXAS, Appellee


                      On Appeal from County Court No. 2
                           Galveston County, Texas
                      Trial Court Cause No. CV-0076026

                                     ORDER

      The court has concluded there is a final appealable judgment in this case and
a notice of appeal was timely filed. The appeal was reinstated on March 19, 2020,
pursuant to our order of February 13, 2020. Appellant’s brief is due April 20, 2020.



                                             PER CURIAM



Panel consists of Justices Bourliot, Zimmerer, and Spain.